DETAILED ACTION
Applicant’s amendment and arguments filed November 16, 2022 is acknowledged.
Claims 1, 9, and 16 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHUKLA (U.S. Patent Application Publication # 2021/0124342 A1) in view of Gustafson et al. (hereinafter Gustafson) (U.S. Patent Application Publication # 2022/0100627 A1).
Regarding claim 1, Shukla teaches and discloses a method comprising: providing an analytic model (machine learning model) configured to implement predictive diagnostics for an electromechanical device (electro-mechanical machine; figure 1), wherein the analytic model is configured to determine a predictive output based on first sensor data from the electromechanical device ([0006]; [0015]; teaches providing a machine learning model for predictive diagnostics for an electro-mechanical machine based on sensor data); 
receiving second sensor data from the electromechanical device comprising a sensor-measurable parameter associated with operation of the electromechanical device (operational parameters/operational data; figure 3) ([0006]; [0015]; [0019]; teaches receiving sensor data comprising operational parameters/data); 
using one or more machine learning processes to update the analytic model, wherein the one or more machine learning processes comprise determining one or more data anomalies in the sensor-measurable parameter ([0016]; [0028]; teaches updating the machine learning model for determining anomalies/faults); and 
deploying the updated analytic model to implement updated predictive diagnostics for the electromechanical device, wherein the updated analytic model is configured to determine a predictive output based on third sensor data from the electromechanical device ([0024]; [0026]; [0030]; teaches deploying the updated machine learning model).
However, Shukla may not explicitly disclose a plurality of time series for a sensor-measurable parameter either associated with operation of the electromechanical device including acoustic data or associated with an environmental condition in which the electromechanical device operates (however Shukla does suggest sending operation parameters at a periodic interval).
Nonetheless, in the same field of endeavor, Gustafson teaches and suggests a plurality of time series for a sensor-measurable parameter either associated with operation of the electromechanical device (electromechanical asset; [0147]; “…an asset may comprise a combination of one or more electromechanical components…”) including acoustic data or associated with an environmental condition in which the electromechanical device operates ([0081]; “…operating data may include sensor data that comprises time-series measurements for certain operating parameters of the asset, examples of which may include…temperature …vibration…presence or absence of objects…among many others…”; teaches a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset as taught by Gustafson with method and system as disclosed by Shukla for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Regarding claims 3, 11, and 17, Shukla discloses the claimed invention, but may not explicitly disclose wherein determining one or more anomalous data points for the sensor-measurable parameter in each of one or more time series of the plurality of times series.
Nonetheless, in the same field of endeavor, Gustafson further teaches and suggests determining one or more anomalous data points for the sensor-measurable parameter in each of one or more time series of the plurality of times series ([0081]; [0137]; teaches determining anomaly and abnormal conditions data in each of the time series of sensor data associated with a system/device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining anomaly and abnormal conditions data in each of the time series of sensor data associated with a system/device as taught by Gustafson with method and system as disclosed by Shukla, as modified by Gustafson, for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Regarding claims 4, 12, and 18, Shukla discloses the claimed invention, but may not explicitly disclose determining one or more anomalous time series of the plurality of times series.
Nonetheless, in the same field of endeavor, Gustafson further teaches and suggests determining one or more anomalous time series of the plurality of times series ([0081]; [0137]; teaches determining anomaly and abnormal conditions data in each of the time series of sensor data associated with a system/device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining anomaly and abnormal conditions data in each of the time series of sensor data associated with a system/device as taught by Gustafson with method and system as disclosed by Shukla, as modified by Gustafson, for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Regarding claims 5, 13, and 19, Shukla discloses the claimed invention, but may not explicitly disclose comparing two or more of the determined anomalous time series to determine a predictive trend for the electromechanical device.
Nonetheless, in the same field of endeavor, Gustafson further teaches and suggests comparing two or more of the determined anomalous time series to determine a predictive trend for the electromechanical device ([0013]; [0081]; [0179]; teaches analyzing the time series of sensor data associated with a system/device in order to determine a prediction of occurrences related to the asset).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate analyzing the time series of sensor data associated with a system/device in order to determine a prediction of occurrences related to the asset as taught by Gustafson with method and system as disclosed by Shukla, as modified by Gustafson, for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Regarding claims 6, 14, and 20, Shukla, as modified by Gustafson, further discloses wherein the predictive output comprises at least one of a predicted time of failure for the electromechanical device, a preventative maintenance schedule for the electromechanical device, or a message to service or replace the electromechanical device ([0016]; [0026]; [0028]; [0030]; teaches updating the machine learning model for determining anomalies/faults).

Regarding claims 7 and 15, Shukla, as modified by Gustafson, further teaches and discloses wherein the sensor-measurable parameter comprises one or more of vibration, horizontal vibration, vertical vibration, temperature, acoustic emission, acoustic dB level, acceleration, acoustic frequency, voltage, amperage, or wattage ([0019]; [0020]; teaches a parameter including vibration, speed or current; claim 9).

Regarding claim 8, Shukla, as modified by Gustafson, further discloses wherein the using one or more machine learning processes to update the analytic model is responsive to at least one of installing the electromechanical device on-site for mission operations or performing maintenance on the electromechanical device ([0016]; [0026]; [0028]; [0030]; [0039]; teaches updating the machine learning model for determining anomalies/faults and maintenance of the electro-mechanical machine).

Regarding claim 9, Shukla teaches and discloses a method comprising: receiving sensor data associated with an electromechanical device and comprising a sensor-measurable parameter associated with operation of the electromechanical device, wherein the sensor data is determined via at least one of a computer simulation of the electromechanical device, a scale model of the electromechanical device, and a field-deployed electromechanical device of the same type as the electromechanical device (operational parameters/operational data; figure 3) ([0006]; [0015]; [0019]; teaches receiving sensor data comprising operational parameters/data; [0031]; simulated model of the electromechanical machine); 
using one or more machine learning processes to train an analytic model associated with the electromechanical device, wherein the one or more machine learning processes comprise determining one or more data anomalies in the sensor-measurable parameter ([0016]; [0028]; teaches updating the machine learning model for determining anomalies/faults); and 
deploying the analytic model to implement predictive diagnostics for the electromechanical device, wherein the analytic model is configured to determine a predictive output based on sensor data from the electromechanical device ([0024]; [0026]; [0030]; teaches deploying the updated machine learning model).
However, Shukla may not explicitly disclose where the sensor data comprises a plurality of time series for a sensor-measurable parameter either associated with operation of the electromechanical device including acoustic data or associated with an environmental condition in which the electromechanical device operates (however Shukla does suggest sending operation parameters at a periodic interval).
Nonetheless, in the same field of endeavor, Gustafson teaches and suggests where the sensor data comprises a plurality of time series for a sensor-measurable parameter either associated with operation of the electromechanical device (electromechanical asset; [0147]; “…an asset may comprise a combination of one or more electromechanical components…”) including acoustic data or associated with an environmental condition in which the electromechanical device operates ([0081]; “…operating data may include sensor data that comprises time-series measurements for certain operating parameters of the asset, examples of which may include…temperature …vibration…presence or absence of objects…among many others…”; teaches a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset as taught by Gustafson with method and system as disclosed by Shukla for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Regarding claim 16, Shukla teaches and discloses a system (system, 100, figure 1) comprising: an electromechanical device (104, figure 1) associated with one or more sensors (116, figure 1) configured to measure respective one or more parameters associated with operation of the electromechanical device; and a computing system (102, figure 1) configured to communicate with the electromechanical device, wherein the computing system is further configured to: 
deploy an analytic model (machine learning model) configured to implement predictive diagnostics for the electromechanical device ([0006]; [0015]; teaches providing a machine learning model for predictive diagnostics for an electro-mechanical machine based on sensor data); 
receive sensor data from the electromechanical device comprising a parameter of the one or more parameters (operational parameters/operational data; figure 3) ([0006]; [0015]; [0019]; teaches receiving sensor data comprising operational parameters/data); 
use one or more machine learning processes to update the analytic model, wherein the one or more machine learning processes comprise determining one or more data anomalies in the parameter ([0016]; [0028]; teaches updating the machine learning model for determining anomalies/faults); and 
deploy the updated analytic model to implement updated predictive diagnostics for the electromechanical device, wherein the updated analytic model is configured to determine a predictive output based on sensor data from the electromechanical device ([0024]; [0026]; [0030]; teaches deploying the updated machine learning model).
However, Shukla may not explicitly disclose a plurality of time series for a sensor-measurable parameter associated with operation of the electromechanical device, where the parameter includes acoustic data or an environmental condition in which the electromechanical device operates (however Shukla does suggest sending operation parameters at a periodic interval).
Nonetheless, in the same field of endeavor, Gustafson teaches and suggests a plurality of time series for a sensor-measurable parameter associated with operation of the electromechanical device (electromechanical asset; [0147]; “…an asset may comprise a combination of one or more electromechanical components…”), where the parameter includes acoustic data or an environmental condition in which the electromechanical device operates ([0081]; “…operating data may include sensor data that comprises time-series measurements for certain operating parameters of the asset, examples of which may include…temperature …vibration…presence or absence of objects…among many others…”; teaches a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time series of sensor data associated with a system/device including acoustic/vibration data or data associated with the environment of the electromechanical asset as taught by Gustafson with method and system as disclosed by Shukla for the purpose of providing operating parameters of an asset for data analytics, as suggested by Gustafson.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SHUKLA (U.S. Patent Application Publication # 2021/0124342 A1) in view of Gustafson et al. (hereinafter Gustafson) (U.S. Patent Application Publication # 2022/0100627 A1), and further in view of Buer et al. (hereinafter Buer) (U.S. Patent Application Publication # 2022/0231757 A1).
Regarding claims 2 and 10, Shukla, as modified by Gustafson, discloses the claimed invention, but may not explicitly disclose wherein the electromechanical device comprises at least one of an aerospace antenna or a component of an aerospace antenna (although Shukla does suggest the electro-mechanical machine can be a component of a device or a device).
Nonetheless, in the same field of endeavor, Buer teaches and suggests wherein the electromechanical device comprises at least one of an aerospace antenna or a component of an aerospace antenna ([0026]; [0041]; [0131]; teaches diagnosis of an electromechanical device such as a satellite terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate diagnosis of an electromechanical device such as a satellite terminal as taught by Buer with method and system as disclosed by Shukla, as modified by Gustafson, for the purpose of determining diagnostic information of a satellite terminal, as suggested by Buer.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 12, 2022

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477